Citation Nr: 0028806	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-28 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
residuals of right total knee replacement (TKR).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from March 1943 to 
November 1945 and from September 1950 to April 1952.

In June 1997, the veteran had a hearing before the 
undersigned Veterans Law Judge.  In September 1997, the 
Board of Veterans' Appeals (Board) remanded the case to 
the Department of Veterans (VA) Regional Office (RO) in 
Detroit, Michigan, for further development.  Following 
that development, the RO confirmed and continued the 30 
percent rating for the veteran's service connected 
residuals of a right TKR.  Thereafter, the case was 
returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The residuals of a right TKR are manifested primarily 
by subjective complaints, including of pain, with range 
of motion from 0 to 105 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a 
right TKR have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40 - 4.42, 4.45, 4.71a, Diagnostic Code 5055 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the 
veteran's claim is plausible and thus well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim 
of entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the diagnostic codes of the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to 
the history of the service-connected disability.  The 
Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Where, as 
here, entitlement to compensation has already been 
established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although the recorded history of a disability 
is for consideration in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not 
give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Prosthetic replacement of a knee joint is rated 100 
percent for one year following implantation of the 
prosthesis.  Thereafter, with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, a 60 percent evaluation is warranted.  
With intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability is rated by analogy 
to diagnostic codes concerning the limitation of knee 
extension (Diagnostic Code 5261), ankylosis (Diagnostic 
Code 5256), or impairment of the tibia and fibula 
(Diagnostic Code 5262).  The minimum rating is 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 30 
percent evaluation is warranted when extension of the 
right leg is limited to 20 degrees.  A 40 percent 
evaluation is warranted when extension of that leg is 
limited to 30 degrees, and a 50 percent rating is 
warranted when extension is limited to 45 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, a 30 
percent rating is warranted for ankylosis of the knee at 
a favorable ankle in full extension, or in slight flexion 
between 0 degrees and 10 degrees.  A 40 percent rating is 
warranted for ankylosis in flexion between 10 and 20 
degrees.  A 50 percent rating is warranted for ankylosis 
in flexion between 20 and 45 degrees.  A 60 percent 
rating is warranted for extremely unfavorable ankylosis 
of the knee, i.e. in flexion at an angle of 45 degrees or 
more.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, a 30 
percent evaluation is warranted if there is malunion of 
the tibia and fibula with marked knee or ankle 
disability.  Nonunion of the tibia and fibula with loose 
motion, requiring a brace, warrants a 40 percent 
evaluation.

The United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter Court) has considered the question of 
functional loss as it relates to the adequacy of assigned 
disability ratings.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the Court held that 38 C.F.R. § 4.40 
required consideration of factors such as lack of normal 
endurance, functional loss due to pain, and pain on use; 
specifically, limitation of motion due to pain on use 
including during flare-ups.  The Court also held that 
38 C.F.R. § 4.45 required consideration of weakened 
movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10.  

In July 1984, the RO granted entitlement to service 
connection for degenerative arthritis of the right knee, 
residual of fractures of the right tibia and fibula.  In 
March 1994, the veteran was hospitalized by VA and 
underwent a right total knee arthroplasty.  

By rating decision in October 1994, the veteran was 
assigned a temporary total convalescence rating due to 
his hospitalization, effective March 24, 1994 through May 
31, 1994.  38 C.F.R. § 4.30.  From June 1, 1994, through 
May 31, 1995, he was assigned a 100 percent schedular 
rating in accordance with 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  On June 1, 1995, a 30 percent schedular 
evaluation became effective for the residuals of the 
right TKR.  The rating has been continued to date.

On routine VA orthopedic examination, conducted in August 
1995, the veteran complained that he could not run or 
completely bend his right knee and that he still had some 
soreness around the joint.  A post-operative scar, 
measuring 9 inches in length, was noted in the right knee 
area, and was described as well healed.  There was no 
swelling, deformity, lateral instability, subluxation, or 
loose motion of the right knee.  The range of right knee 
motion was 0 to 50 degrees, limited by pain.  X-rays 
revealed replacement of the right knee joint by a 
prosthetic device.  The alignment appeared to be 
satisfactory.  Osteoporosis was present.  The examiner 
stated that other than limitation of motion, the results 
of the right knee surgery were satisfactory.  

VA outpatient records, dated from August 1995 to October 
1998, show that the veteran complained of right knee 
pain.  Extension of the right knee was accomplished to 
between 3 degrees and 5 degrees and flexion was 
accomplished to between 85 degrees and 90 degrees.  See 
VA outpatient treatment records, dated in August 1995 and 
August and November 1996.  In August 1995, there was no 
erythema and no effusion in the right knee.  In August 
1996, there was some tenderness on the lateral aspect of 
the right knee joint.  There was no swelling, and the 
wound was reported as well healed.  During treatment in 
the VA mental health clinic in 1997 and 1998, the veteran 
reported that for recreation, he had a large garden where 
he grew vegetables and cultivated flowers.  

In September 1995, L. M., M.D., the veteran's private 
physician, noted that the veteran had fallen off a 12 
foot ladder.  The veteran's range of right knee motion 
included extension to 170 degrees and flexion to 95 
degrees.  It was noted that the knee gave way.

In May 1999, the veteran underwent a VA orthopedic 
examination to determine the extent of his service-
connected right knee disability.  He complained of right 
knee pain, weakness, stiffness, swelling, heat, redness, 
instability, giving way, "locking," fatigability, and 
lack of endurance.  He reported flare-ups twice a day, 
manifested primarily by stiffness, which were caused by 
dampness and cold weather.  The examiner noted that such 
flare-ups caused no additional functional loss or easy 
fatigability.  The veteran reportedly used a cane but 
could walk without it.  There were no episodes of 
dislocation of recurrent subluxation and no inflammatory 
arthritis or other constitutional symptoms.  It was noted 
that the veteran was retired and reportedly drove a car 
but engaged in no other physical activities.  His shoe 
wear was reportedly even, bilaterally, and his active and 
passive right knee motion was from 0 to 105 degrees with 
pain beyond 105 degrees.  The examiner stated that such a 
range of motion was moderately within the range of normal 
and that it had improved significantly since August 1995.  
He also stated that the veteran had achieved his maximum 
range of right knee motion and noted that most patients 
demonstrated no more than 0 to 110 degrees of knee 
motion.  He noted that the veteran to right knee was 
minimally tender, but that there was no ankylosis, edema, 
effusion, instability, weakness, redness, heat, abnormal 
movement, or guarding, associated with veteran's right 
knee.  The right knee scar had reportedly healed 
completely, and the right knee joint was in satisfactory 
alignment.  The veteran's need for pain medication was 
noted to be minimal.  X-rays of the right knee revealed 
joint replacement, osteoporosis, and prominent 
arteriosclerotic changes.  The radiologist saw no 
evidence of resorption or definite change in comparison 
with the X-rays taken in August 1995.  Osteoporosis 
continued to be noted, and there were prominent 
arteriosclerotic changes.  Deformity was demonstrated in 
the proximal shafts of the tibia and fibula and were 
attributed to previous fractures in those areas.  

Following the examination and a review of the claims 
folder, the VA examiner concluded that the veteran's 
overall right knee condition had improved and that the 
veteran had had a satisfactory post-operative course.  
The examiner also stated that the right knee was working 
about as well as could be expected.

In analyzing the foregoing evidence, the Board notes the 
veteran's multiple complaints notwithstanding, there is 
no objective evidence of chronic severe painful motion or 
chronic weakness currently associated with the veteran's 
service-connected residuals of a right TKR.  While he has 
complaints of pain, including painful flare-ups, it is 
noted he requires minimal medication for pain.  His 
subjective complaints are simply not supported by 
adequate pathology, such as heat, swelling, abnormal 
weight bearing, or adhesions; and his complaints of 
weakness are not supported by objective evidence of 
disuse of muscles associated with right knee function, 
such as atrophy; abnormal callosities; the absence of 
normal callosities; skin changes; lack of normal 
endurance; excess fatigability; or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45.  Although he voluntarily uses a 
cane, he can reportedly walk without it, and there is no 
evidence of a right sided limp, such as uneven wear on 
his shoes.  While flexion is somewhat diminished compared 
to the predicted range of normal (140 degrees per 
38 C.F.R. § 4.71), he is able to fully extend the knee, 
and there is no evidence of ankylosis, lateral 
instability or recurrent subluxation.  He does have 
deformity of the right tibia and fibula; however, there 
is no evidence of nonunion with loose motion requiring a 
brace.  Finally, the Board notes that the veteran does 
have osteoporosis.  Such a disorder is rated in 
accordance with the criteria used to rate limitation of 
motion.  

In light of the foregoing, the Board is of the opinion 
that the veteran's service-connected residuals of a right 
TKR does not warrant a rating in excess of 30 percent 
under any of the applicable criteria, i.e., weakness, 
pain, limitation of motion, or impairment of the tibia 
and fibula.  In arriving at this decision, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected residuals of his right TKR; 
however, the evidence does not show such an exceptional 
or unusual disability picture, with such related factors 
as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1999).  During his most recent 
hearing, the veteran suggested that he could not work due 
to his right knee disability; however, there is no 
documentation of work missed by the veteran or of 
termination from employment due solely to that 
disability, nor is there any evidence that he has been 
denied employment as a result of his right knee problems.  
Moreover, there is no evidence that he has received any 
treatment for his right knee in over 2 years, much less 
required extensive hospitalization.  Finally, there is no 
evidence to show that his right knee disability is so 
unusual or unique that rating considerations render 
impractical the application of the regular schedular 
standards.  Rather, the record shows that the 
manifestations of that disability are essentially those 
contemplated by the current schedular evaluation.  It 
must be emphasized that disability ratings are not job-
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as 
a result of diseases or injuries encountered incident to 
military service and their residual conditions in 
civilian occupations.  Generally, the degrees of 
disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no 
reason for referral of this case to the Director of VA 
Compensation and Pension Services for a rating outside 
the regular schedular criteria.


ORDER

Entitlement to a rating in excess of 30 percent for the 
residuals of a right TKR is denied.



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

